           Case 1:20-cv-02226-ALC Document 23 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- x
                                                             :                  11/20/2020
 TRUSTEES OF THE SHEET METAL
                                                             :
 WORKERS' LOCAL UNION NO. 28
                                                             :
 FUNDS AND PLANS ET AL, ET AL.,
                                                             :
                                                             :   1:20-cv-2226-ALC
                                     Plaintiffs,
                                                             :
                                                                 Order for Default Judgment
                        -against-                            :
                                                             :
 BLUE SKY ENERGY & SUPPLY LLC,                               :

                                     Defendant.
 ---------------------------------------------------------   x

ANDREW L. CARTER, JR., United States District Judge:

         This action was initiated on March 12, 2020 with the filing of a Complaint. ECF No. 2.

Plaintiffs served the Summons and Complaint on Defendant Blue Sky Energy & LLC by

personally serving the personal agent of Defendant, Morgan Holmes, on June 5, 2020. ECF No.

8. Defendant failed to appear or respond to the Complaint by June 26, 2020, Defendant’s

deadline to answer. On July 6, 2020, Plaintiffs requested a Clerk’s Certificate of Default, ECF

Nos. 9-10, which the Clerk of Court issued that same day, ECF No. 11. Plaintiffs filed a Motion

for Default Judgment on October 14, 2020, ECF Nos. 14-18. This Court issued an Order to Show

Cause why default judgment should not be entered on October 19, 2020, ECF No. 21. Defendant

has failed to reply to the Court’s Order to Show Cause.

         Upon the declaration of Thomas P. Keane dated October 14, 2020 and the exhibits

attached thereto; the declaration of Glen Camisa dated October 6, 2020 and the exhibits attached

thereto, and the memorandum of law in support of Plaintiffs’ motion for default judgment, it is

hereby
         Case 1:20-cv-02226-ALC Document 23 Filed 11/20/20 Page 2 of 2




       ORDERED that the Clerk of Court enter judgment against Defendant in the amount of

$98,783.84 comprised of:

   1. $68,663.19 in delinquent contributions for the period from the week ending September

       30, 2019 through the week ending October 10, 2018;

   2. Interest in the minimum amount of $3,752.57, calculated at the prime rate plus twelve

       percent (12%) with a minimum of fifteen percent (15%) per year in accordance with

       Article XII, Section 15 of the collective bargaining agreement;

   3. $ 13,732.64 in liquidated damages, which represent 20% of the amount owed in unpaid

       contributions for the period from week ending September 20, 2018 through week ending

       October 10, 2018, pursuant to the Collective Bargaining Agreement and 29 U.S.C. §

       1132(g)(2)(C);

   4. Attorneys’ fees in the amount of $11,970.50 pursuant to 29 U.S.C. §1132(g)(2)(D); and

   5. Costs in the amount of $664.94.

SO ORDERED.

Dated: November 20, 2020                            ___________________________________

       New York, New York                              ANDREW L. CARTER, JR.
                                                       United States District Judge
